Case 0:19-cv-61594-RS Document 1 Entered on FLSD Docket 06/26/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

 PATRICIA KENNEDY, Individually,          :
                                          :
              Plaintiff,                  :
                                          :
 v.                                       :             Case No.
                                          :
 FG KEY HAVEN, L.L.C. d/b/a COCONUT       :
 PALM INN, a Florida Limited Liability    :
 Corporation,                             :
                                          :
              Defendant.                  :
 _______________________________________/ :
                                          :

                                         COMPLAINT
                                  (Injunctive Relief Demanded)

        Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

 individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues Defendant, FG

 KEY HAVEN, L.L.C. d/b/a COCONUT PALM INN, a Florida Limited Liability Corporation,

 (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation

 expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

 (“ADA”).

 1.                    Plaintiff is a resident of Broward County, Florida, is sui juris, and qualifies

               as an individual with disabilities as defined by the ADA. Plaintiff is unable to

               engage in the major life activity of walking more than a few steps without assistive

               devices. Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or

               other support and has limited use of her hands. She is unable to tightly grasp, pinch

               and twist of the wrist to operate. When ambulating beyond the comfort of her own

               home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible
Case 0:19-cv-61594-RS Document 1 Entered on FLSD Docket 06/26/2019 Page 2 of 9



            handicap parking spaces located closet to the entrances of a facility. The handicap

            and access aisles must be of sufficient width so that she can embark and disembark

            from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

            goods and services of a facility must be level, properly sloped, sufficiently wide and

            without cracks, holes or other hazards that can pose a danger of tipping, catching

            wheels or falling. These areas must be free of obstructions or unsecured carpeting

            that make passage either more difficult or impossible. Amenities must be sufficiently

            lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

            sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist

            or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a

            danger of scraping or burning her legs. Sinks must be at the proper height so that she

            can put her legs underneath to wash her hands. She requires grab bars both behind

            and beside a commode so that she can safely transfer and she has difficulty reaching

            the flush control if it is on the wrong side. She has difficulty getting through

            doorways if they lack the proper clearance.

 2.                 Plaintiff is an advocate of the rights of similarly situated disabled persons and

            is a "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

            determining whether places of public accommodation and their websites are in

            compliance with the ADA.

 3.                 According to the county property records, Defendant owns a place of public

            accommodation as defined by the ADA and the regulations implementing the ADA,

            28 CFR 36.201(a) and 36.104. The place of public accommodation that Defendant


                                               2
Case 0:19-cv-61594-RS Document 1 Entered on FLSD Docket 06/26/2019 Page 3 of 9



            owns is a place of lodging known as COCONUT PALM INN, 198 Harborview Dr,

            Tavernier, FL 33070, and is located in the County of BROWARD, (hereinafter

            "Property").

 4.                 Venue is properly located in the SOUTHERN DISTRICT OF FLORIDA

            because the injury occurred in this district.

 5.                 Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

            original jurisdiction over actions which arise from Defendant’s violations of Title III

            of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C.

            § 2201 and § 2202.

 6.                 As the owner of the subject place of lodging, Defendant is required to comply

            with the ADA. As such, Defendant is required to ensure that it's place of lodging is

            in compliance with the standards applicable to places of public accommodation, as

            set forth in the regulations promulgated by the Department Of Justice. Said

            regulations are set forth in the Code Of Federal Regulations, the Americans With

            Disabilities Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA

            Standards, incorporated by reference into the ADA. These regulations impose

            requirements pertaining to places of public accommodation, including places of

            lodging, to ensure that they are accessible to disabled individuals.

 7.                 More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

            requirement:

            Reservations made by places of lodging. A public accommodation that owns,
            leases (or leases to), or operates a place of lodging shall, with respect to reservations
            made by any means, including by telephone, in-person, or through a third party -


                                               3
Case 0:19-cv-61594-RS Document 1 Entered on FLSD Docket 06/26/2019 Page 4 of 9



                   (I) Modify its policies, practices, or procedures to ensure that individuals with
                   disabilities can make reservations for accessible guest rooms during the same
                   hours and in the same manner as individuals who do not need accessible
                   rooms;
                   (ii) Identify and describe accessible features in the hotels and guest rooms
                   offered through its reservations service in enough detail to reasonably permit
                   individuals with disabilities to assess independently whether a given hotel or
                   guest room meets his or her accessibility needs;
                   (iii) Ensure that accessible guest rooms are held for use by individuals with
                   disabilities until all other guest rooms of that type have been rented and the
                   accessible room requested is the only remaining room of that type;
                   (iv) Reserve, upon request, accessible guest rooms or specific types of guest
                   rooms and ensure that the guest rooms requested are blocked and removed
                   from all reservations systems; and
                   (v) Guarantee that the specific accessible guest room reserved through its
                   reservations service is held for the reserving customer, regardless of whether
                   a specific room is held in response to reservations made by others.

 8.                These regulations became effective March 15, 2012.

 9.                Defendant, either itself or by and through a third party, implemented,

            operates, controls and or maintains a website for the Property which contains an

            online     reservations       s ys t e m .   This    website      is    located      at

            https://www.coconutpalminn.com/. Defendant also utilizes third party online

            reservations systems, including hotels.com and hotelscombined.com. Defendant's

            online reservations system is hereinafter referred to as "website" or "websites". The

            purpose of this website is so that members of the public may reserve guest

            accommodations and review information pertaining to the goods, services, features,

            facilities, benefits, advantages, and accommodations of the Property. As such, this

            website is subject to the requirements of 28 C.F.R. Section 36.302(e).

 10.               Prior to the commencement of this lawsuit, Plaintiff visited the website on

            June 9, 2019, June 13, 2019, June 14, 2019, June 15, 2019, June 16, 2019, June 17,


                                              4
Case 0:19-cv-61594-RS Document 1 Entered on FLSD Docket 06/26/2019 Page 5 of 9



            2019 and June 18, 2019 for the purpose of reviewing and assessing the accessible

            features at the Property and ascertain whether they meet the requirements of 28

            C.F.R. Section 36.302(e) and her accessibility needs. However, Plaintiff was unable

            to do so because Defendant failed to comply with the requirements set forth in 28

            C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same goods,

            services, features, facilities, benefits, advantages, and accommodations of the

            Property available to the general public. Specifically, the website indicates that the

            hotel offers various kinds of sleeping accommodation and third party booking sites

            state that the hotel has an outdoor swimming pool, free parking, laundry facility,

            business center, ping pong, corn hole, fire pit, outdoor seating and hammocks, bbq

            grills; however, there is no information as to whether any or all of these hotel features

            are accessible. Booking.com had no option to book an accessible room; hotel

            amenities, room types and amenities are all listed in detail; no information was given

            about accessibility in the hotel other than the statements "visual aids", "lowered

            sink", "raised toilet", "toilet with grab bars", and "wheelchair accessible”; no

            information as to where to find these features. Hotelscombined.com had no option

            to book an accessible room; hotel amenities, room types and amenities are all listed

            in detail; no information was given about accessibility in the hotel.

 11.                In the near future, Plaintiff intends to revisit Defendant's website and/or

            online reservations system in order to test it for compliance with 28 C.F.R. Section

            36.302(e) and/or to utilize the website to reserve a guest room and otherwise avail




                                               5
Case 0:19-cv-61594-RS Document 1 Entered on FLSD Docket 06/26/2019 Page 6 of 9



            herself of the goods, services, features, facilities, benefits, advantages, and

            accommodations of the Property.

 12.               Plaintiff is continuously aware that the subject website remains non-

            compliant and that it would be a futile gesture to revisit the website as long as those

            violations exist unless she is willing to suffer additional discrimination.

 13.               The violations present at Defendant's website infringe Plaintiff's right to travel

            free of discrimination and deprive her of the information required to make

            meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

            frustration and humiliation as the result of the discriminatory conditions present at

            Defendant's website. By continuing to operate a website with discriminatory

            conditions, Defendant contributes to Plaintiff's sense of isolation and segregation and

            deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

            privileges and/or accommodations available to the general public. By encountering

            the discriminatory conditions at Defendant's website, and knowing that it would be

            a futile gesture to return to the website unless she is willing to endure additional

            discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

            services and benefits readily available to the general public. By maintaining a

            website with violations, Defendant deprives Plaintiff the equality of opportunity

            offered to the general public.

 14.               Plaintiff has suffered and will continue to suffer direct and indirect injury as

            a result of Defendant’s discrimination until Defendant is compelled to modify its




                                              6
Case 0:19-cv-61594-RS Document 1 Entered on FLSD Docket 06/26/2019 Page 7 of 9



            website to comply with the requirements of the ADA and to continually monitor and

            ensure that the subject website remains in compliance.

 15.                Plaintiff has a realistic, credible, existing and continuing threat of

            discrimination from Defendant’s non-compliance with the ADA with respect to this

            website. Plaintiff has reasonable grounds to believe that she will continue to be

            subjected to discrimination in violation of the ADA by Defendant.

 16.                Defendant has discriminated against Plaintiff by denying her access to, and

            full and equal enjoyment of, the goods, services, facilities, privileges, advantages

            and/or accommodations of the subject website.

 17.                Plaintiff and all others similarly situated will continue to suffer such

            discrimination, injury and damage without the immediate relief provided by the ADA

            as requested herein.

 18.                Defendant has discriminated against Plaintiff by denying her access to full

            and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

            accommodations of its place of public accommodation or commercial facility in

            violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore,

            Defendant continues to discriminate against Plaintiff, and all those similarly situated

            by failing to make reasonable modifications in policies, practices or procedures,

            when such modifications are necessary to afford all offered goods, services, facilities,

            privileges, advantages or accommodations to individuals with disabilities; and by

            failing to take such efforts that may be necessary to ensure that no individual with a




                                               7
Case 0:19-cv-61594-RS Document 1 Entered on FLSD Docket 06/26/2019 Page 8 of 9



              disability is excluded, denied services, segregated or otherwise treated differently

              than other individuals because of the absence of auxiliary aids and services.

 19.                  Plaintiff is without adequate remedy at law and is suffering irreparable harm.

              Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

              fees, costs and litigation expenses from Defendant pursuant to 42 U.S.C. § 12205 and

              28 CFR 36.505.

 20.                  Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

              Plaintiff Injunctive Relief, including an order to require Defendant to alter the subject

              website to make it readily accessible and useable to Plaintiff and all other persons

              with disabilities as defined by the ADA and 28 C.F.R. Section 36.302(e); or by

              closing the website until such time as Defendant cures its violations of the ADA.

 WHEREFORE, Plaintiff respectfully requests:

       a.     The Court issue a Declaratory Judgment that determines that Defendant at the

              commencement of the subject lawsuit is in violation of Title III of the Americans

              with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

       b.     Injunctive relief against Defendant including an order to revise its website to comply

              with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and maintain

              the website to ensure that it remains in compliance with said requirement.

       c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

              § 12205.




                                                 8
Case 0:19-cv-61594-RS Document 1 Entered on FLSD Docket 06/26/2019 Page 9 of 9



      d.    Such other relief as the Court deems just and proper, and/or is allowable under

            Title III of the Americans with Disabilities Act.

            Respectfully Submitted,

                                          By: /s/ Kimberly A. Corkill, Esq.

                                          Kimberly A. Corkill, Of Counsel
                                          Thomas B. Bacon, P.A.
                                          7 N. Coyle Street
                                          Pensacola, FL 32502
                                          ph. 850-375-3475
                                          fx 877-828-4446
                                          kimberlyatlaw@gmail.com
                                          Florida Bar Id. No. 84942

                                          Thomas B. Bacon, Esq.
                                          Thomas B. Bacon, P.A.
                                          644 North Mc Donald St.
                                          Mt. Dora, FL 32757
                                          ph. (850)375-3475
                                          kimberlyatlaw@gmail.com
                                          Florida Bar. Id. No. 84942
